Case: 13-11179   Date Filed: 08/06/2015   Page: 1 of 28


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11179
                       ________________________

                D.C. Docket No. 4:09-cv-00251-KOB-TMP



MICHAEL SHANNON TAYLOR,

                                              Petitioner - Appellant,

versus

GRANTT CULLIVER,
Superintendent, Holman Correctional Facility,
ATTORNEY GENERAL, STATE OF ALABAMA,

                                              Respondents - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (August 6, 2015)

Before TJOFLAT, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-11179      Date Filed: 08/06/2015   Page: 2 of 28


      Michael Shannon Taylor, an Alabama inmate sentenced to death for the

1991 murders of Ivan Moore and his wife Lucille Moore, appeals the district

court’s denial of his petition for a writ of habeas corpus. See 28 U.S.C. § 2254.

We granted Mr. Taylor a certificate of appealability as to the following issues:

             (1) Whether trial counsel rendered ineffective
             assistance during the investigatory, guilt, and penalty
             phases of Mr. Taylor’s capital case.

             (2) Whether the state trial court denied Mr. Taylor due
             process when it refused to instruct the jury on the lesser-
             included offense of felony murder.

             (3) Whether the prosecution, in violation of Batson v.
             Kentucky, 476 U.S. 79 (1986), and its progeny, struck a
             prospective juror on the basis of race.

Having considered the state court record, the district court’s thorough order, and

the parties’ submissions, and with the benefit of oral argument, we affirm the

district court’s denial of habeas relief.

                                            I

      On direct appeal, the Supreme Court of Alabama described the

circumstances surrounding the Moores’ murders as follows:

                    On November 4, 1991, Taylor, then a 19–year–old
             high school graduate who had returned to his hometown
             of Gadsden while absent without leave from the Navy,
             solicited a ride to the home of the Moores, an elderly
             couple he knew. Taylor left a duffel bag outside the
             house and asked Mr. Moore, who was age 83, if he could
             use the telephone. Once inside, Taylor pretended to
             make a telephone call, and then Mr. Moore asked him if
                                            2
Case: 13-11179     Date Filed: 08/06/2015   Page: 3 of 28


he would like something to drink. Taylor said he would,
and Mr. Moore got him a glass of water and a doughnut.
After Taylor had eaten, Mr. Moore asked him if he would
like something else. Taylor said he would, and Mr.
Moore went back into the kitchen.

      Taylor then went outside and removed a metal bar
from his duffel bag. Taylor followed Mr. Moore into the
kitchen, and, as the man bent into the refrigerator, Taylor
began to strike him about the head with the metal bar.
Mr. Moore fell to the floor. Mrs. Moore, who was age
79, entered the kitchen and bent down to see what was
wrong with her husband. Taylor then struck her
repeatedly about the head with the metal bar. As Mr.
Moore attempted to crawl away and get up, Taylor again
struck him with the bar. Taylor then took Mr. Moore's
wallet, Mrs. Moore's purse, their checkbook, and their
1986 Cadillac automobile. He drove to Birmingham,
cashed several checks made out to his name for a total of
about $1500, and made several clothing and jewelry
purchases at the Galleria shopping mall.

       The Moores were discovered in their home by a
neighbor two days after their beating. Mr. Moore was
dead at that time; Mrs. Moore was then unconscious, but
later died. The cause of both their deaths was severe
blunt force injuries to their heads, which had fractured
their skulls. Mr. Moore had been struck with the bar
approximately 17 times and had 11 wounds on his head;
Mrs. Moore had been struck with the bar at least 10
times.

      Taylor was arrested outside the Galleria shopping
mall, after he had entered the Moores' vehicle and
attempted to drive away. Upon being returned to
Gadsden, Taylor confessed to beating the Moores during
the course of a robbery. It is disputed whether he stated,
while giving his confession, that he had intended to kill
the Moores.


                            3
              Case: 13-11179     Date Filed: 08/06/2015   Page: 4 of 28


Ex parte Taylor, 666 So. 2d 73, 75-76 (Ala. 1995) (Taylor II).

      The state charged Mr. Taylor by indictment with two counts of murder

committed during a robbery in the first degree under Ala. Code § 13A-5-40(a)(2),

and one count of murder of two or more persons during one act or course of

conduct under Ala. Code § 13A-5-40(a)(10). A jury convicted him of all three

charges on April 14, 1993.         Following a penalty hearing, that same jury

unanimously recommended a sentence of death.

      On May 5, 1993, the trial court sentenced Mr. Taylor to death. It found two

aggravating circumstances: the capital offense was committed during a robbery;

and the offense was especially heinous, atrocious or cruel compared to other

capital offenses. Defense counsel conceded the latter aggravating circumstance.

The trial court also found two statutory mitigating circumstances: Mr. Taylor’s

lack of a significant history of criminal activity; and Mr. Taylor’s age at the time of

the offense. It found additional non-statutory mitigating circumstances for Mr.

Taylor, including the love of his family and friends for him, his admission of guilt,

his life and behavior prior to the commission of the crime, his good school

behavior, and his prior good works.

      The Alabama Court of Criminal Appeals affirmed Mr. Taylor’s convictions

and sentence on direct appeal, see Taylor v. State, 666 So. 2d 36 (Ala. Crim. App.

1994) (Taylor I), and the Alabama Supreme Court in turn affirmed the Court of


                                          4
                 Case: 13-11179   Date Filed: 08/06/2015   Page: 5 of 28


Criminal Appeals’ decision in Taylor II, summarily affirming the Court of

Criminal Appeals’ decision as to particular issues before us. Mr. Taylor sought

post-conviction relief, but the Alabama courts rejected his claims. See Taylor v.

State, 10 So. 3d 1037 (Ala. Crim. App. 2004) (Taylor III), aff’d in part and rev’d

in part, 10 So. 3d 1075 (Ala. 2005), on remand, 10 So. 3d 1079 (Ala. Crim. App.

2006) (Taylor IV). The district court later denied Mr. Taylor federal habeas corpus

relief.

                                           II

          We review the denial of a petition for a writ of habeas corpus de novo. See

Owens v. McLaughlin, 733 F.3d 320, 324 (11th Cir. 2013). But, as explained

below, our ultimate review of Mr. Taylor’s claims is not plenary.

          The Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104-132,

110 Stat. 1214 (1996), governs Mr. Taylor’s habeas corpus petition. Because the

claims presently before us were adjudicated on the merits by the Alabama Court of

Criminal Appeals, Mr. Taylor can obtain relief only if that adjudication was

“contrary to, or involved an unreasonable application of, clearly established federal

law, as determined by the Supreme Court,” or was “based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(1)-(2). A state court’s findings of fact are

presumed correct under AEDPA “unless rebutted by clear and convincing


                                           5
              Case: 13-11179      Date Filed: 08/06/2015    Page: 6 of 28


evidence.” McNair v. Campbell, 416 F.3d 1291, 1297 (11th Cir. 2005) (citing 28

U.S.C. 2254(e)(1)).

      “A state court decision is ‘contrary to’ clearly established federal law when

it arrives at an opposite result from the Supreme Court on a question of law, or

when it arrives at a different result from the Supreme Court on ‘materially

indistinguishable’ facts.” Owens, 733 F.3d at 324 (quoting Williams v. Taylor, 529

U.S. 362 (2000)). Under the “unreasonable application” clause, habeas relief may

be granted only if “the state court identifie[d] the correct governing legal principle

from [the Supreme] Court’s decisions but unreasonably applie[d] that principle to

the facts of the prisoner’s case.” Pope v. Sec’y, Fla. Dep’t of Corr., 752 F.3d

1254, 1262 (11th Cir. 2014) (quoting Jones v. GDCP Warden, 746 F.3d 1170,

1183 (11th Cir. 2014)).

      “[A]n unreasonable application [of clearly established federal law] must be

objectively unreasonable, not merely wrong; even clear error will not suffice.

Rather, . . . a state prisoner must show that the state court’s ruling on the claim . . .

was so lacking in justification that there was an error well understood and

comprehended      in existing     law beyond       any possibility for fairminded

disagreement.” White v. Woodall, ___ U.S. ____, 134 S. Ct. 1697, 1702 (2014)

(internal quotation marks omitted).




                                            6
              Case: 13-11179     Date Filed: 08/06/2015    Page: 7 of 28


                                          III

      On appeal, Mr. Taylor argues that he is entitled to habeas relief because the

State exercised its peremptory strikes against a prospective African-American juror

based on his race, which denied him equal protection. Mr. Taylor also contends

that the trial court’s refusal to instruct the jury on the lesser-included offense of

felony murder denied him due process. Finally, Mr. Taylor claims that he received

ineffective assistance because his trial counsel generally failed to subject the state’s

case to adversarial testing and failed to investigate and present mitigating evidence.

We address each of Mr. Taylor’s claims below.

                                           A

      Mr. Taylor argues that the prosecution exercised a peremptory strike against

an African-American member of the venire on the basis of his race in violation of

the Supreme Court’s decision in Batson v. Kentucky, 476 U.S. 79 (1986), and the

Equal Protection Clause of the Fourteenth Amendment. As background, during

jury selection the prosecution used peremptory strikes to remove three of the five

African-Americans from the venire. The remaining two African-American venire

members served on Mr. Taylor’s jury. After the jury was selected, but prior to




                                           7
               Case: 13-11179       Date Filed: 08/06/2015      Page: 8 of 28


being sworn in, defense counsel raised a Batson objection, noting that the

prosecutor “struck three jurors . . . of the black race.” Taylor I, 666 So. 2d at 40.1

       As to Jeremiah Turner, one of the three African-American venire members

who had been struck, the prosecutor offered the following reason in support of his

peremptory strike: “During the course of voir dire on Friday Mr. Turner, in

response to questions posed both by the State and by the defense, indicated that he

would not go along with the death penalty. The basis for that – Or that was the

basis upon which the State struck Mr. Turner.” The trial court ultimately overruled

Mr. Taylor’s Batson challenge.

       On direct appeal of his conviction and sentence, Mr. Taylor claimed that the

prosecution struck Mr. Turner based on his race. In reviewing the record, the

Alabama Court of Criminal Appeals found that, even viewing Mr. Turner’s voir

dire responses in the light most favorable to the prosecution, it could not state that

“those responses affirmatively support[ed] the prosecutor’s reason, i.e., that this

venire member ‘indicated that he would not go along with the death penalty.’”

Taylor I, 666 So. 2d at 42. It noted, however, that “at least at one point the

prosecutor expressed some concern about [Mr.] Turner’s willingness to impose the

death penalty.”      Id.    It therefore concluded that, although the prosecutor’s

assessment of Mr. Turner’s attitude toward the death penalty may have been

       1
         The record before us does not contain a transcript of the process by which the parties
exercised their peremptory strikes.
                                              8
             Case: 13-11179     Date Filed: 08/06/2015   Page: 9 of 28


wrong, “[a] prosecutor may strike from mistake[ ] as long as the assumptions

involved are based on an honest belief and are racially neutral,” and the record

reflected as much. Id.

      “Batson prohibits the use of peremptory challenges to exclude people from

the petit jury based on their race, as a violation of the Equal Protection Clause of

the Fourteenth Amendment.” Madison v. Commissioner, Ala. Dep’t of Corr., 761

F.3d 1240, 1242 (11th Cir. 2014). The Supreme Court has outlined the following

three-part test for evaluating whether a prosecutor’s use of peremptory challenges

is unconstitutional: (1) the defendant must establish a prima facie case to support

an inference of purposeful discrimination; (2) if a prima facie case is established,

the prosecutor must provide race-neutral reasons for the strike; and (3) the trial

court then has “the duty to determine if the defendant has established purposeful

discrimination.” Batson, 476 U.S. at 96–98.

      At issue before us is the third step, i.e., whether Mr. Taylor “has established

purposeful discrimination.” Id. at 98. “This is a pure issue of fact, subject to

review under a deferential standard.” Lee v. Commissioner, Ala. Dep’t of Corr.,

726 F.3d 1172, 1199-1200 (11th Cir. 2013) (quoting Hernandez v. New York, 500

U.S. 352, 364 (1991) (plurality opinion)) (internal quotation marks omitted). And,

as noted earlier, “[a] federal habeas court must ‘presume the [state] court’s factual

findings to be sound unless [the petitioner] rebuts the presumption of correctness


                                         9
              Case: 13-11179     Date Filed: 08/06/2015   Page: 10 of 28


by clear and convincing evidence.’” Adkins v. Warden, Holman CF, 710 F.3d

1241, 1251 (11th Cir. 2013) (quoting Miller-El v. Dretke, 545 U.S. 231, 240

(2005), and 28 U.S.C. § 2254(e)(1)).

      Mr. Taylor contends that the record contradicted the prosecution’s proffered

race-neutral reason for striking Mr. Turner. He asserts that the Alabama Court of

Criminal Appeals improperly concluded that, even though the record did not

support the prosecutor’s stated reason for striking Mr. Turner, the prosecutor could

have made an honest mistake and did not exercise the strike on racial grounds. See

Taylor I, 666 So. 2d at 42. Mr. Taylor further argues that the Alabama Court of

Criminal Appeals ignored the fact that the prosecution did not strike non-African-

American venire members who were more reluctant than Mr. Turner to impose the

death penalty.

      We cannot say that the Court of Criminal Appeals’ conclusion was an

unreasonable application of Batson. See Lee, 726 F.3d at 1226 (“The conclusion

that an honestly mistaken but race-neutral reason for striking a black venire

member did not violate Batson was not unreasonable.”). Nor can we conclude that

the Court of Criminal Appeals made an unreasonable determination of the facts in

light of the record before it.

      The determination that Mr. Taylor failed to establish purposeful

discrimination on the part of the prosecution is a finding of fact, which we


                                          10
             Case: 13-11179     Date Filed: 08/06/2015    Page: 11 of 28


“presume[ ] to be correct,” § 2254(e)(1), and to which we accord great deference.

See Lee, 726 F.3d at 1199-1200. Although we acknowledge that Mr. Taylor’s

argument concerning the striking of Mr. Turner is not without some force, Mr.

Taylor has failed to rebut by clear and convincing evidence the presumption of

correctness given to the Court of Criminal Appeals’ finding that the prosecutor

struck Mr. Turner based on a honestly mistaken, but race-neutral, reason. See §

2254(e)(1). Additionally, having reviewed the voir dire transcripts, we disagree

with Mr. Taylor’s contention that there were non-African American venire

members who demonstrated greater reluctance than Mr. Turner towards imposing

the death penalty.

                                          B

      Mr. Taylor also argues that the trial court’s refusal to instruct the jury on the

lesser-included offense of felony murder violated his right to due process. He

contends that he is entitled to habeas relief because the Alabama Court of Criminal

Appeals’ affirmance of the trial court’s denial of his request was an unreasonable

application of the Supreme Court’s decision in Beck v. Alabama, 447 U.S. 625

(1980).

      In Beck, the Supreme Court held that “a sentence of death [may not]

constitutionally be imposed after a jury verdict of guilt of a capital offense, when

the jury was not permitted to consider a verdict of guilt of a lesser included non-


                                          11
             Case: 13-11179    Date Filed: 08/06/2015   Page: 12 of 28


capital offense, and when the evidence would have supported such a verdict.” Id.

at 627 (emphasis added). This is so because “when the evidence unquestionably

establishes that the defendant is guilty of a serious, violent offense—but leaves

some doubt with respect to an element that would justify conviction of a capital

offense—the failure to provide the jury with another option of a lesser-included

offense leads to the intolerable risk of an unwarranted conviction for a capital

crime.” Roberts v. Commissioner, Ala. Dep’t of Corr., 677 F.3d 1086, 1094 (11th

Cir. 2012) (citing Beck, 447 U.S. at 637) (internal quotation marks omitted).

Indeed, “due process requires that a lesser included offense instruction be given

when the evidence warrants such an instruction.” Hopper v. Evans, 456 U.S. 605,

612 (1982) (emphasis added).

      Under Alabama law, “[w]here the evidence will support a charge on the

offense of capital murder, a charge on the lesser-included offense of felony murder

is warranted only if a reasonable theory of the evidence indicates that the murder

may not have been intentional.” Thompson v. State, 153 So. 3d 84, 156 (Ala.

Crim. App. 2012). The Court of Criminal Appeals rejected Mr. Taylor’s Beck

claim, ruling that Mr. Taylor was not “‘simply blindly acting out,’” and that there

was no rational basis for convicting him of felony murder. Taylor I, 666 So. 2d at

55. According to Mr. Taylor, however, the evidence presented at trial could have

supported a jury finding of guilt on the lesser-included offense of felony murder.


                                        12
               Case: 13-11179        Date Filed: 08/06/2015       Page: 13 of 28


Although he acknowledges that the defense conceded at trial that he beat and

robbed the Moores, he notes that his counsel disputed that he intended to kill the

Moores.

       The state, however, presented the testimony of Sergeant Troy Higdon, who

was present when Mr. Taylor gave his statement to the police. Sgt. Higdon

testified that Mr. Taylor admitted “he knew that he would have to kill [the

Moores], because they did know him and could identify him.” Mr. Taylor points

out that his signed written statement to police did not include such an admission.

He also notes that, though this written statement was subsequently amended to add

additional information initially left out, his alleged admission—that he knew he

would have to kill the Moores—was not added then either. Mr. Taylor thus

contends that a reasonable jury could have chosen to credit the written statement,

which contained no mention of any intent on his part to kill the Moores, rather than

Sgt. Higdon’s testimony. 2

       We cannot say that the denial of Mr. Taylor’s Beck claim in this case was an

unreasonable application of Supreme Court precedent. First, “due process requires

that a lesser included offense instruction be given only when the evidence warrants

such an instruction.” Hopper, 456 U.S. at 611. Second, the Alabama Court of
       2
          Mr. Taylor also contends that, at the hearing on his motion to suppress his statements to
the police, Sgt. Higdon stated that he did not remember Mr. Taylor being asked if he intended to
kill the victims. This evidence, however, was not presented at trial. Accordingly, we deal with
this impeachment evidence below in the context of Mr. Taylor’s guilt phase ineffective
assistance of counsel claim related to the cross-examination of Sgt. Higdon.
                                                13
             Case: 13-11179     Date Filed: 08/06/2015   Page: 14 of 28


Criminal Appeals determined that “[t]here [was] no rational basis for a verdict

convicting [Mr. Taylor] of felony murder.” Taylor I, 666 So. 2d at 54-55. We

understand the state court’s application of its “no rational basis” standard to be the

equivalent of the federal rule—whether “the evidence would permit a jury

rationally to find [Mr. Taylor] guilty of the lesser offense and acquit him of the

greater.” Hopper, 456 U.S. at 612.       In concluding that a felony-murder jury

instruction was not warranted, the Alabama Court of Criminal Appeals noted that

Mr. Taylor went to see the Moores because he knew them and that he took with

him a duffel bag containing a barbell. Taylor I, 666 So. 2d at 55. After being

allowed into the home and talking with the couple, Mr. Taylor retrieved the

barbell, which he had left outside, and he used it to brutally beat and kill Mr. and

Mrs. Moore. Id. He then took money and checks from the Moores, and he stole

their car. Id. Given this evidence, the Court of Criminal Appeals reasonably

concluded that “[t]he victims’ deaths were not ‘unintended deaths caused by [the

defendant’s] dangerous conduct.’” Id. In other words, the Alabama Court of

Criminal Appeals gave proper application to Beck principles when it effectively

decided that the evidence would not permit a rational jury to find Mr. Taylor guilty

of felony murder and acquit him of capital murder.




                                         14
              Case: 13-11179   Date Filed: 08/06/2015   Page: 15 of 28


                                         C

      Finally, Mr. Taylor claims that he received constitutionally ineffective

assistance of counsel throughout the proceedings against him. Primarily, he asserts

that trial counsel failed to investigate available mental health evidence and related

mitigation.   Mr. Taylor contends that this failure to investigate and present

mitigation evidence, when taken together with trial counsel’s concessions of guilt

and failure to subject the state’s presentation of key evidence to appropriate

adversarial testing, resulted in the denial of his Sixth Amendment right to effective

counsel.

      Mr. Taylor’s claims are governed by the Supreme Court’s decision in

Strickland v. Washington, 466 U.S. 668 (1984). In order to establish ineffective

assistance of counsel under Strickland, a defendant must show that his attorney’s

performance was deficient, and that this deficient performance prejudiced the

defense. Id. at 687. “To establish deficient performance, a person . . . must show

that counsel’s representation fell below an objective standard of reasonableness.”

Harrington v. Richter, 131 S. Ct. 770, 787 (2011) (quoting Strickland, 466 U.S. at

688). The prejudice prong of Strickland, in turn, requires “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Strickland, 466 U.S. at 694. “Because both parts of the

[Strickland] test must be satisfied in order to show a violation of the Sixth


                                         15
             Case: 13-11179     Date Filed: 08/06/2015    Page: 16 of 28


Amendment, [we] need not address the performance prong if the defendant cannot

meet the prejudice prong, or vice versa.” Holladay v. Haley, 209 F.3d 1243, 1248

(11th Cir. 2000). See also Strickland, 466 U.S. at 697.

      For purposes of our discussion, we divide Mr. Taylor’s ineffectiveness

claims into two categories, those relating to the guilt phase of Mr. Taylor’s

proceedings and those relating to the penalty phase.

                                          i

      Mr. Taylor contends that his attorneys were constitutionally ineffective

during the guilt phase in conceding his guilt and failing to subject the state’s

presentation of key evidence to appropriate adversarial testing. Mr. Taylor notes,

as an example, that all throughout voir dire defense counsel conceded to the

prospective jurors that Mr. Taylor was not only guilty, but “a thousand percent

guilty.” He also points out that, during opening and closing arguments to the jury,

his counsel stated that “[t]here’s nothing that mitigates the crime,” “nothing that

justifies this crime.” Mr. Taylor further argues that trial counsel overemphasized

the violent nature of the crime and dwelled on the victims’ suffering.

      Mr. Taylor maintains that this deficient performance continued during the

trial itself when counsel failed to cross-examine a majority of the state’s witnesses,

including Sgt. Higdon who testified on direct examination concerning an

admission by Mr. Taylor to police that he intended to kill the Moores.             As


                                         16
             Case: 13-11179    Date Filed: 08/06/2015   Page: 17 of 28


discussed earlier in our examination of his jury instruction claim, Mr. Taylor notes

that this purported statement of intent was not included in his signed written

statement to police, even when this statement was subsequently amended to add

additional information. Additionally, Mr. Taylor argues that Sgt. Higdon testified

during a suppression hearing that he did not remember Mr. Taylor being asked

during his interrogation if he intended to kill the victims. Mr. Taylor says that

counsel’s failure to challenge Sgt. Higdon’s testimony in this regard—indeed their

overall failure to effectively challenge the state’s evidence on intent—together

with their excessive concessions of guilt, prejudiced him.

      The Alabama Court of Criminal Appeals reviewed Mr. Taylor’s guilt phase

ineffectiveness claims on collateral review and concluded that Mr. Taylor was not

denied the effective assistance of counsel. See Taylor III, 10 So. 3d at 1058-61.

We conclude that its application of Strickland in this instance was reasonable.

      The Supreme Court has recognized that, in some capital cases, “avoiding

execution [may be] the best and only realistic result possible.” Florida v. Nixon,

543 U.S. 175, 191 (2004) (internal quotation marks omitted).             As a result,

“[c]ounsel [ ] may reasonably decide to focus on the trial’s penalty phase, at which

time counsel’s mission is to persuade the trier that his client’s life should be

spared.” Id. In attempting to reach such an end, “counsel cannot be deemed

ineffective for attempting to impress the jury with his candor and his unwillingness


                                         17
               Case: 13-11179     Date Filed: 08/06/2015   Page: 18 of 28


to engage in ‘a useless charade.’” Id. at 192 (citing United States v. Cronic, 466

U.S. 648, 656-57 (1984)).

      Here, as the Court of Criminal Appeals recognized, trial counsel “faced [ ]

the daunting task of representing a defendant who was absent without leave from

the United States Navy, who was arrested while driving the victims’ stolen vehicle,

who was in possession of other items taken from the victims, and who confessed to

savagely beating the victims with a barbell.” Taylor III, 10 So. 3d at 1059. At the

evidentiary hearing on Mr. Taylor’s ineffective assistance claim, trial counsel

testified that they made the strategic decision

               to concede the graphic and gruesome nature of the crime
               in an attempt to lessen the impact of the State’s evidence.
               [Trial counsel] stated that their trial strategy was to be
               honest with the jury in an attempt to establish credibility
               in order to get the jury to recommend that [Mr.] Taylor
               be sentenced to life imprisonment without parole.

Id. at 1058.     Given Mr. Taylor’s confession and the overwhelming evidence

against him, we cannot conclude “that no competent counsel would have taken the

action that this counsel [took].” Chandler v. United States, 218 F.3d 1305, 1315

(11th Cir. 2000) (en banc).

      Nor can we conclude that counsel was constitutionally ineffective in

deciding not to cross-examine certain witnesses, as this was in keeping with their

strategy. Although trial counsel did not cross-examine all of the state’s witnesses,

they did question some.         And in their cross-examinations of those particular
                                           18
             Case: 13-11179    Date Filed: 08/06/2015   Page: 19 of 28


witnesses, the record reflects that trial counsel chose to focus their questioning on

Mr. Taylor’s character and his behavior prior to the murders, eliciting testimony

that was beneficial to their arguments for leniency. For example, one witness

testified on cross-examination that Mr. Taylor helped him and his mother move in

the days before the murders, sharing in the work and not asking for any money in

return. Another witness testified on cross-examination that she went to high school

with Mr. Taylor and that he was well liked. Several of the witnesses also testified

on cross-examination that Mr. Taylor did not appear to be on drugs or alcohol prior

to the murders. Accordingly, we conclude that counsel’s performance in this

regard was not deficient.

      As to Mr. Taylor’s argument that his attorneys rendered ineffective

assistance because they did not challenge Sgt. Higdon concerning his testimony

that Mr. Taylor admitted that he intended to kill the Moores, Mr. Taylor has not

shown that the result of the proceeding would have been different had counsel

impeached Sgt. Higdon. At trial, the following exchange occurred during Sgt.

Higdon’s direct examination:

             PROSECUTOR: Troy, during the course of your
             questioning of Mr. Taylor during the hours of the late
             evening of November the 8th or early morning hours of
             November the 9th, 1991; Mr. Taylor is not reflected here
             in the statement or in your supplement, but did he ever
             relate to you what he intended to do with regard to Mr.
             and Mrs. Moore when he went up there to get that car
             because he was tired of walking?
                                         19
             Case: 13-11179     Date Filed: 08/06/2015   Page: 20 of 28




             SERGEANT HIGDON: Yes, sir, he did.

             PROSECUTOR: What, if anything, did he relate to you
             during the course of your questioning of him as far as
             what his intent was with regard to the Moores when he
             went up there with that bar bell and that duffle bag?

             SERGEANT HIGDON: He knew the Moores knew him,
             and during the questioning it was asked, “You knew they
             knew you, why – what did – what was you going to do?”
             He said he knew that he would have to kill them, because
             they did know him and could identify him.

When testifying earlier at a hearing on Mr. Taylor’s motion to suppress, however,

Sergeant Higdon had testified as follows:

             DEFENSE COUNSEL: Did you ever hear anybody or
             did you ever ask a question something to the effect of
             “Did you mean to kill them?”

             SERGEANT HIGDON: I don’t recall. I don’t think that
             I did. I may have, but I just don’t recall it.

             DEFENSE COUNSEL: Did you ever hear Michael make
             any kind of statement to the effect that he did not mean
             or did not intend to kill them?

             SERGEANT HIGDON: No, sir.

The Alabama Court of Criminal Appeals noted that an investigator with the district

attorney’s office had also been a witness at the suppression hearing. See Taylor

III, 10 So. 3d at 1060. That investigator testified, as did Sgt. Higdon at trial, that

Mr. Taylor was questioned concerning “whether or not he had intended to kill Mr.

and Mrs. Moore” during his interrogation, and he responded that “he had intended
                                         20
             Case: 13-11179     Date Filed: 08/06/2015    Page: 21 of 28


to kill them.” The investigator further described how Mr. Taylor “went in to the

fact that the man moved – you know, he saw the man still moving and trying to

pull up on the refrigerator and he went over and hit him again. And he was asked –

I remember him being asked why. He said they knew who he was.”

      Accordingly, even if Sgt. Higdon’s earlier failure to recall Mr. Taylor’s

admission could have been used by trial counsel as effective impeachment, the

prosecution could simply have called the district attorney’s investigator to testify at

trial to the same effect. Given the investigator’s testimony at the suppression

hearing, there is not a reasonable probability that the guilt phase proceedings

against Mr. Taylor would have been different had trial counsel cross-examined and

impeached Sgt. Higdon. See Taylor III, 10 So. 3d at 1060.

                                          ii

      Mr. Taylor also contends that his attorneys were constitutionally ineffective

in failing to investigate and present available mental health evidence and related

mitigation during the penalty phase of the proceedings.         He asserts that trial

counsel possessed pre-trial reports addressing his competency and sanity that

strongly suggested psychological dysfunction and disturbance at the time of the

crime, and he argues that these findings were reinforced by the observations and

accounts of friends and family that were reported to counsel. Mr. Taylor contends

that trial counsel’s failure to investigate these concerns and their failure to present


                                          21
             Case: 13-11179    Date Filed: 08/06/2015   Page: 22 of 28


any evidence of his mental health as mitigation during the penalty phase

constituted deficient performance on their part. He further argues that trial counsel

performed deficiently in stipulating that the crime was especially heinous,

atrocious and cruel, an aggravating factor under Alabama law. This deficient

performance, Mr. Taylor argues, prejudiced his defense because such mitigation

evidence would have weakened the state’s aggravating circumstances.              We

conclude that the Alabama Court of Criminal Appeals reasonably determined that

Mr. Taylor failed to meet his burden of proving prejudice. See Taylor III, 10 So.

3d at 1052-53, 1062-64.

      At the Rule 32 evidentiary hearing on his ineffective assistance claim, Mr.

Taylor presented the testimony of Dr. Sanford L. Drob, a clinical and forensic

psychologist. As part of his forensic psychological evaluation of Mr. Taylor, Dr.

Drob reviewed transcripts of the penalty phase proceedings and the results of

court-ordered competency and insanity evaluations. Dr. Drob also interviewed Mr.

Taylor and his family. Based on his work, Dr. Drob concluded “that, at the time of

[Mr.] Taylor’s trial, there was, in his opinion, evidence that he suffered from

certain mental illnesses that could have been considered by the jury and the court

in mitigation.” Taylor III, 10 So. 3d at 1052. Dr. Drob described Mr. Taylor as

“an extremely immature, overwhelmed youth who was experiencing a severe

emotional crisis” prior to the crime. He also noted that Mr. Taylor “suffers from


                                         22
              Case: 13-11179     Date Filed: 08/06/2015   Page: 23 of 28


certain problems in learning and thinking that would predispose him to

decompensate (i.e. fall apart psychologically) under stress.” In addition, Dr. Drob

testified that Mr. Taylor’s family members described a history of mental illness on

his paternal side of the family and a history of severe alcoholism and physical

abuse on his maternal side.

      Dr. Drob acknowledged in his evaluation that Mr. Taylor “certainly engaged

in a series of anti-social acts culminating in the homicides for which he was

convicted.”    He concluded, however, that “the homicides themselves were

committed in a state of psychological disorganization and panic, and were not the

result of reasoned reflection.” Dr. Drob further determined that “although these

acts appear to have been planned out in advance, and [Mr. Taylor] appreciated

their wrongfulness, it does not appear that they were planned with the intention of

causing the death of the victims.” Significantly, Dr. Drob made this determination

based on the psychological testing conducted after Mr. Taylor’s arrest, as well as

the accounts of Mr. Taylor and his family concerning his frame of mind at the time

of the offense. Dr. Drob concluded that “Mr. Taylor’s attack on the victims was

planned and executed in an extremely agitated, panic-filled and confused state of

mind, and were, at least in part, a function of the pathological emotional and

personality disturbances that [Mr. Taylor] was experiencing in the weeks and

months prior to the incident.”


                                          23
             Case: 13-11179    Date Filed: 08/06/2015   Page: 24 of 28


      In response, the state presented the testimony of Dr. Glen King, a clinical

and forensic psychologist who had evaluated Mr. Taylor. Dr. King opined that Mr.

Taylor did not suffer from a major mental disease or defect. He concluded, based

on the records of the court-ordered competency and insanity evaluations he

reviewed and his interview with Mr. Taylor, that “there was no evidence for any

psychological disorder, psychiatric disorder that was serious, that [he thought]

would rise to the level where it could be mitigat[ing].” Dr. King acknowledged

that there was some indication that Mr. Taylor was engaged in unusual behavior,

based on his history, in the two to three weeks leading up to the time of the

murders, but he believed that this behavior was the exception when looked at in the

context of Mr. Taylor’s entire history. Indeed, he noted that many of the witnesses

presented by the defense in mitigation during the penalty phase testified similarly.

With respect to the family history discussed by Dr. Drob, Dr. King testified that he

did not consider such history relevant in determining whether Mr. Taylor suffered

from a psychological disorder because he found no evidence of such conditions in

Mr. Taylor’s nuclear family, “which is where he would have directly inherited

those conditions.” Dr. King acknowledged, however, that he did not interview Mr.

Taylor’s family members, but rather relied on interviews of family members

conducted by Mr. Taylor’s trial counsel, as well as information they collected, and

Mr. Taylor’s own statements.


                                        24
             Case: 13-11179     Date Filed: 08/06/2015   Page: 25 of 28


      In reviewing Mr. Taylor’s penalty phase ineffective assistance of counsel

claim, the Alabama Court of Criminal Appeals concluded, in part, that Mr. Taylor

suffered no prejudice. See Taylor III, 10 So. 3d at 1052-53, 1062-64. “[E]ven

assuming, arguendo, that trial counsel had found and presented a witness that

would have testified at trial in the manner that [Dr.] Drob did at the evidentiary

hearing, . . . there is no reasonable probability that the balance of aggravating and

mitigating circumstances that led to the imposition of the death penalty in this case

would have been different.” Id. at 1052. Upon review, we find this conclusion to

be objectively reasonable.

      When assessing whether counsel’s allegedly deficient performance at the

penalty phase caused a defendant prejudice, “[w]e ask whether without the errors,

there is a reasonable probability that the balance of aggravating and mitigating

circumstances would have been different. The answer comes from taking the

mitigating circumstances that were presented and adding to them the ones that

should have been but were not, and then considering the total mitigating

circumstances against all of the aggravating circumstances.” Lynch v. Sec’y, Fla.

Dep’t of Corrections, 776 F.3d 1209, 1226 (11th Cir. 2015) (internal quotation

marks and citations omitted).

      In sentencing Mr. Taylor to death for the murders of Mr. and Mrs. Moore,

the trial court found two statutory aggravating circumstances: that the murders


                                         25
               Case: 13-11179   Date Filed: 08/06/2015   Page: 26 of 28


were committed during the course of a robbery; and that the murders were

especially heinous, atrocious, or cruel. The trial court also found two statutory

mitigating circumstances—Mr. Taylor’s lack of a significant history of criminal

activity and his age at the time of the offense—and five non-statutory mitigating

circumstances. In order for Mr. Taylor to establish that he was prejudiced by trial

counsel’s failure to present mental health evidence such as that conveyed by Dr.

Drob at the Rule 32 evidentiary hearing, Mr. Taylor would need to show that a

reasonable probability exists that such evidence, when taken together with his lack

of a significant criminal history and age, would have altered the balance between

the aggravating and mitigating circumstances. See Lynch, 776 F.3d at 1227.

         The Alabama Court of Criminal Appeals determined that Mr. Taylor failed

to meet his burden, concluding that “in light of [Mr.] Taylor’s brutal attack upon

and murder of an elderly couple, [there was] no reasonable probability that the

presentation of psychological evidence such as that presented at [Mr.] Taylor’s

evidentiary hearing would have changed the jury’s recommendation [or] altered

[the court’s] findings that the aggravating circumstances outweighed the mitigating

circumstances.” Taylor III, 10 So. 3d at 1053. In reaching this conclusion, the

Alabama Court of Criminal Appeals cited to our prior decision in Grayson v.

Thompson, 257 F.3d 1194 (11th Cir. 2001), which involved somewhat similar

facts.


                                         26
             Case: 13-11179     Date Filed: 08/06/2015   Page: 27 of 28


      In Grayson, the petitioner raped, beat, and brutally murdered an elderly

widow while burglarizing her home, and was convicted of capital murder during

the burglary of an inhabited dwelling. Id. at 1197-1208. The trial court found two

aggravating circumstances: the murder was committed during the commission of a

rape, robbery, and burglary; and the murder was especially heinous, atrocious, and

cruel, especially when compared to other capital felonies. Id. at 1207-09. The trial

court found several mitigating circumstances, including, among other things, that

the petitioner did not have a long history of prior criminal involvement and that he

was nineteen years old at the time of the offense.        Id. In his federal habeas

proceeding, the petitioner argued that his trial counsel was ineffective at the

sentencing phase in failing to gather and present evidence regarding, among other

things, the petitioner’s impoverished and dysfunctional family background and his

history of alcoholism and intoxication at the time of the offense. Id. at 1224.

      We concluded in Grayson that, given the brutal nature of the crime against

an elderly victim, there was no reasonable probability that the balance of

aggravating and mitigating circumstances would have been different had counsel

introduced the evidence compiled and presented in the petitioner’s state habeas

proceedings. Id. at 1225-31. We reached this conclusion, in part, because we

determined that none of the evidence developed in connection with the state habeas

proceedings served to alter in any way the aggravating circumstance of a heinous


                                         27
             Case: 13-11179     Date Filed: 08/06/2015   Page: 28 of 28


and atrocious crime that supported the imposition of the death penalty. Id. at 1226-

27.

      The Alabama Court of Criminal Appeals similarly concluded that, given the

powerful strength of the aggravating circumstances surrounding Mr. Taylor’s

brutal attack and murder of the elderly Moores, there was not a reasonable

probability that the proposed mitigation evidence would have been strong enough

to outweigh them. See Taylor III, 10 So. 3d at 1053. Particularly given the

competing testimony of Dr. King, we find that reasonable jurists could conclude,

as the Court of Criminal Appeals did here, that the strong aggravating

circumstances would still have outweighed all of the mitigating circumstances.

See generally Sears v. Upton, 561 U.S. 945, 954 (2010) (“[W]e have explained that

there is no prejudice when the new mitigating evidence would barely have altered

the sentencing profile presented to the decisionmaker.”) (internal quotation marks

omitted).

                                         IV

      Based on the foregoing, we affirm the district court’s denial of Mr. Taylor’s

petition for writ of habeas corpus.

      AFFIRMED.




                                         28